 
 
Exhibit 10.1


 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November 30,
2009, by and between NaturalNano, Inc., a Nevada corporation (the “Company”),
and the subscribers identified on the signature page hereto (each a “Subscriber”
and collectively, the “Subscribers”).


WHEREAS, the Company and each Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers (the
“Offering”), as provided herein, and such Subscribers shall purchase (i) up to
an aggregate $225,000 (the “Principal Amount”) of 10% Subordinated Secured
Convertible Promissory Notes (the “Notes”) of the Company, a form of which is
annexed hereto as Exhibit A; and (ii) share purchase warrants (the “Warrants”)
in the form attached hereto as Exhibit B.
 
WHEREAS, the Note shall be offered at a purchase price of $225,000 (the
“Purchase Price”) and shall mature on the date that is fifteen (15) months
following the Closing Date (the “Maturity Date”).  Additionally, such Notes
shall be convertible into shares of the Company’s Common Stock (the “Conversion
Shares”) at any time prior to the Maturity Date at a price per share equal to
$0.005 (the “Conversion Price”).  The Warrants shall entitle the Subscribers to
purchase shares of the Company’s Common Stock equal to 100% of the number of
shares that would be issuable upon full conversion of the Notes at the
Conversion Price (the “Warrant Shares”) and shall be exercisable at a price of
$0.025 per share.  The Notes, Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as (the “Securities”); and
 
WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant
to the terms of a Funds Escrow Agreement to be executed by the parties
substantially in the form attached hereto as Exhibit C (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.         Closing Date.   The “Closing Date” shall be on or before November 30,
2009, unless extended at the option of the Company. The consummation of the
transactions contemplated herein shall take place at the offices of Anslow &
Jaclin LLP., 195 Route 9 South, Suite 204, Manalapan, NJ, 07726, upon the
satisfaction or waiver of all conditions to closing set forth in this
Agreement.   Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, Subscribers shall purchase and the
Company shall sell to Subscribers the Notes in the Principal Amount of up to
$225,000 and Warrants as described in Section 2 of this Agreement.


2.          Notes and Warrants.


(a)      Notes.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each subscriber shall
purchase and the Company shall sell to each Subscriber a Note in the Principal
Amount designated on the signature page hereto for such Subscriber’s Principal
Amount indicated thereon.
 
(b)     Warrants.  On the Closing Date, the Company will issue and deliver
Warrants to each Subscriber.  The Warrants entitle the holder to purchase a
number of shares of the Company’s Common Stock equal to 100% of the number of
shares that would be issuable upon full conversion of the Note at the initial
Conversion Price on the Closing Date.  The Warrants shall have an exercise price
of $0.025 per share.  The Warrants shall include cashless exercise provisions
and shall feature full-ratchet and other standard anti-dilution protections and
shall have a five (5) year term.
 
 
1

--------------------------------------------------------------------------------



 
3.          Allocation of Purchase Price.   The Purchase Price will be allocated
among the components of the Securities so that each component of the Securities
will be fully paid and nonassessable.


4.          Subscriber Representations and Warranties.  Each Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.   If such Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.   Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Notes and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Subscriber or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement and the
other Transaction Documents have been duly authorized, executed and delivered by
such Subscriber and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of such Subscriber enforceable against
such Subscriber in accordance with the terms thereof.


(c)           No Conflicts.   The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents or to purchase the Securities in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
such Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d)           Information on Company.    Such Subscriber has had access to the
EDGAR Website of the Commission to the Company's Form 10-Q filed on November 24,
2009 for the quarter ended September 30, 2009, together with all other filings
made with the Commission available at the EDGAR website until five (5) days
before the Closing Date (hereinafter referred to collectively as the
“Reports”).   In addition, such Subscriber has received in writing from the
Company, such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing, identified
thereon as OTHER WRITTEN INFORMATION (such other information is collectively,
the “Other Written Information”), and considered all factors such Subscriber
deems material in deciding on the advisability of investing in the
Securities.  Such Subscriber has relied on the Reports and Other Written
Information in making its investment decision.
 
 
2

--------------------------------------------------------------------------------


 

 
(e)           Information on Subscriber.   Subscriber is, and will be at the
time of the conversion of the Notes and exercise of the Warrants, an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities.  Such Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  The information set forth on the signature page
hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrant as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.   Prior to the execution of this
Agreement, the Subscriber and any affiliates of Subscriber have not participated
in any hedging transactions involving the Company’s common stock and have not
sold short any of the Company’s common stock. The Subscriber does not have a
present arrangement or intention to effect any distribution of any of the
Securities to or through any person or entity for purposes of selling, offering,
distributing or otherwise disposing of any of the Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares, and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
 
3

--------------------------------------------------------------------------------



 
(i)           Note and Warrant Legend.  The Note and Warrant shall bear the
following legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.   Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Such Subscriber represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless such Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.
 
 
4

--------------------------------------------------------------------------------



 
(n)           Acknowledgement of Going Concern.  Such Subscriber recognizes and
acknowledges that the Company is a “going concern” as disclosed in its Reports
and Other Written Information and as reported by its auditor and is unable to
meet its financial obligations over the next twelve months.


(o)           Survival.  The foregoing representations and warranties shall
survive the Closing Date and for a period of two years thereafter.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, results
of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s ownership interest therein is set forth on Schedule 5(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Notes, Conversion
Shares, Warrants, the Escrow Agreement, and any other agreements delivered
together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and/or Subsidiaries and are valid and binding agreements of the
Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.  The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
5(d).  There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock.
 
 
5

--------------------------------------------------------------------------------


 
(e)           Consents.  Other than the consent of Platinum Long Term Growth,
Platinum Advisors LLC (together, “Platinum”) and Longview Special Finance
(“Longview”), no consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”) or the
Company's shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder have been unanimously
approved by the Company’s Board of Directors. Except for the requirement to file
the Transaction Documents with the SEC, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with any governmental authority in the world, including without
limitation, the United States, or elsewhere is required by the Company or any
Affiliate of the Company in connection with the consummation of the transactions
contemplated by this Agreement, except for those of Platinum and Longview, and
as would not otherwise have a Material Adverse Effect or the consummation of any
of the other agreements, covenants or commitments of the Company or any
Subsidiary contemplated by the other Transaction Documents. Any such
qualifications and filings will, in the case of qualifications, be effective on
the Closing and will, in the case of filings, be made within the time prescribed
by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
of incorporation or bylaws of the Company, (B) to the Company's knowledge, any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or over the properties or assets
of the Company or any of its Affiliates, (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, other than those issued to
Platinum and Longview; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of Subscriber as described herein; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company, except those issued to Platinum
and Longview; or
 
            (iv)           result in the triggering of any piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.
 
 
6

--------------------------------------------------------------------------------


 
(g)           The Securities.  The Securities upon issuance:
 
(i)         are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)         have been, or will be, duly and validly authorized and on the dates
of issuance of the Conversion Shares upon conversion of the Notes, and the
Warrant Shares upon exercise of the Warrants, such Conversion Shares and Warrant
Shares will be duly and validly issued, fully paid and non-assessable;
 
(iii)       will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities of the Company except those issued to Platinum and
Longview; and
 
(iv)       will not subject the holders thereof to personal liability by reason
of being such holders.
 
(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since March 31, 2009 and
except as modified in the Reports and Other Written Information or in the
Schedules hereto, there has been no Material Adverse Effect relating to the
Company's business, financial condition or affairs. The Reports and Other
Written Information including the financial statements included therein do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.
 
(k)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   Except as modified in the Reports, the Company is (i)
not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------


 
 
(l)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(m)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(n)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company businesses since December
31, 2008 and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or Other Written Information.
 
(o)           No Undisclosed Events or Circumstances.  Since March 31, 2009,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(p)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
(q)           No Disagreements with Accountants.  Other than the opinion
regarding the Company’s ability to continue as a “going concern,” as disclosed
in the Company’s Reports, there are no material disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise between
the Company and the accountants previously and presently employed by the
Company, including but not limited to disputes or conflicts over payment owed to
such accountants, nor have there been any such disagreements during the two
years prior to the Closing Date.


(r)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
 
 
8

--------------------------------------------------------------------------------



 
(s)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not considered
a “shell company” as those terms are employed in Rule 144(i) under the 1933 Act.


(t)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol NNAN.  The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.


(u)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (n), (o), (q) and (r) of this Agreement, as same relate or could be
applicable to each Subsidiary.  All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors and successors.  The Company represents that it owns all of the
equity of the Subsidiaries and rights to receive equity of the Subsidiaries
identified on Schedule 5(a), free and clear of all liens, encumbrances and
claims, except as set forth on Schedule 5(a).  No person or entity other than
the Company has the right to receive any equity interest in the
Subsidiaries.  The Company further represents that the Subsidiaries have not
been known by any other name for the prior five years.


(v)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(w)           Survival.  The foregoing representations and warranties shall
survive the Closing Date and for a period of two years thereafter.
 
6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company's legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit D.  The
Company will provide, at the Company's expense, such other legal opinions, if
any, as are reasonably necessary in each Subscriber’s opinion for the issuance
and resale of the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants pursuant to an effective registration statement, Rule
144 under the 1933 Act or an exemption from registration.
 
 
9

--------------------------------------------------------------------------------



 
7.1.        Conversion of Note.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration,
filed with the Commission is effective and the prospectus, as supplemented or
amended, contained therein is current and (ii) Subscriber or its agent confirms
in writing to the transfer agent that Subscriber has complied with the
prospectus delivery requirements, the Company will reissue the Conversion Shares
without restrictive legend and the Conversion Shares will be free-trading, and
freely transferable.  In the event that the Conversion Shares are sold in a
manner that complies with an exemption from registration, the Company will
promptly instruct its counsel to issue to the transfer agent an opinion
permitting removal of the legend indefinitely, if pursuant to Rule 144(b)(1)(i)
of the 1933 Act, or for 90 days if pursuant to the other provisions of Rule 144
of the 1933 Act, provided that Subscriber delivers all reasonably requested
representations in support of such opinion.


(b)           Subscriber will give notice of its decision to exercise its right
to convert the Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement.  Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company will itself or cause the Company’s
transfer agent to transmit the Company's Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within seven (7) business days after
the Conversion Date (such third day being the “Delivery Date”).  In the event
the Conversion Shares are electronically transferable, then delivery of the
Conversion Shares must be made by electronic transfer provided request for such
electronic transfer has been made by the Subscriber.   A Note representing the
balance of the Note not so converted will be provided by the Company to
Subscriber if requested by Subscriber, provided Subscriber delivers the original
Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof, or the
Mandatory Redemption Amount described in Section 7.2 hereof, respectively, later
than the Delivery Date or the Mandatory Redemption Payment Date (as hereinafter
defined) could result in economic loss to the Subscriber.  As compensation to
Subscriber for such loss, the Company agrees to pay (as liquidated damages and
not as a penalty) to Subscriber for late issuance of Conversion Shares in the
form required pursuant to Section 7.1 hereof upon Conversion of the Note, the
amount of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely
delivered.  The Company shall pay any payments incurred under this Section upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Subscriber, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares within seven (7) business days after the
Delivery Date or make payment within seven (7) business days after the Mandatory
Redemption Payment Date (as defined in Section 7.2 below), Subscriber will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and Subscriber shall each be
restored to their respective positions immediately prior to the delivery of such
notice, except that the damages payable in connection with the Company’s default
shall be payable through the date notice of revocation or rescission is given to
the Company.
 
 
10

--------------------------------------------------------------------------------



 
7.2.        Mandatory Redemption at Subscriber’s Election.  In the event (i) the
Company is prohibited from issuing Conversion Shares or Warrant Shares, (ii) the
Company redeems any securities junior to the Notes, (iii) upon the occurrence of
any other Event of Default (as defined in the Note or in this Agreement), that
continues for more than ten (10) business days, or (iv) of the liquidation,
dissolution or winding up of the Company, then at the Subscriber's election, the
Company must pay to the Subscriber ten (10) business days after request by
Subscriber (“Calculation Period”), a sum of money determined by the outstanding
principal amount of the Note designated by Subscriber, plus accrued but unpaid
interest and any other amounts due under the Transaction Documents (“Mandatory
Redemption Payment”). The Mandatory Redemption Payment must be received by
Subscriber not later than ten (10) business days after request (“Mandatory
Redemption Payment Date”). Upon receipt of the Mandatory Redemption Payment, the
corresponding Note principal, interest and other amounts will be deemed paid and
no longer outstanding.  The Subscriber may rescind the election to receive a
Mandatory Redemption Payment at any time until such payment is actually
received.  Liquidated damages calculated pursuant to Section 7.1(c) hereof, that
have been paid or accrued for the ten (10) day period prior to the actual
receipt of the Mandatory Redemption Payment by Subscriber shall be credited
against the Mandatory Redemption Payment.
 
In the event of a Change in Control (as defined below), then at the Subscriber's
election, the Company must pay to the Subscriber ten (10) business days after
request by Subscriber (“Change in Control Calculation Period”), a sum of money
determined by multiplying up to the outstanding principal amount of the Note
designated by Subscriber by 125%, plus accrued but unpaid interest and any other
amounts due under the Transaction Documents (the “Change in Control Mandatory
Redemption Payment”). The Change in Control Mandatory Redemption Payment must be
received by Subscriber not later than ten (10) business days after request
(“Change in Control Mandatory Redemption Payment Date”). Upon receipt of the
Change in Control Mandatory Redemption Payment, the corresponding Note
principal, interest and other amounts will be deemed paid and no longer
outstanding.  The Subscriber may rescind the election to receive a Change in
Control Mandatory Redemption Payment at any time until such payment is actually
received.  Liquidated damages calculated pursuant to Section 7.1(c) hereof, that
have been paid or accrued for the ten (10) day period prior to the actual
receipt of the Mandatory Redemption Payment by Subscriber shall be credited
against the Change in Control Mandatory Redemption Payment.  For purposes of
this Section 7.2, “Change in Control” shall mean (i) a third party acquiring
greater than 50% in voting rights in one or a series of related transactions,
(ii) a transaction in which the shares of the common stock shall be changed into
securities of another entity, (iii) the sale or transfer of more than 40% in
aggregate of the properties or assets of the Company to another person or
persons in any rolling twelve (12) month period (an “Asset Sale”), or (iv) a
purchase, tender or exchange offer made to and accepted by the holders of more
than 50% of the outstanding shares of Common Stock.


           7.3.         Maximum Conversion.  Subscriber shall not be entitled to
convert on a Conversion Date that amount of the Note nor may the Company make
any payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by Subscriber and its Affiliates on a Conversion Date
or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company.  Subscriber may allocate which of the
equity of the Company deemed beneficially owned by Subscriber shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.
 
 
11

--------------------------------------------------------------------------------



 
7.4.        Injunction Posting of Bond.  In the event Subscriber shall elect to
convert a Note or part thereof, the Company may refuse conversion based on a
claim that Subscriber or anyone associated or affiliated with Subscriber has
been engaged in any violation of law or breach of this Agreement.


           7.5.         Buy-In.   In addition to any other rights available to
Subscriber, if the Company fails to deliver to Subscriber the Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of ten percent (10%) per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of Note principal and/or interest, the Company shall be
required to pay Subscriber $1,000 plus interest. Subscriber shall provide the
Company written notice and evidence indicating the amounts payable to Subscriber
in respect of the Buy-In.


7.6         Adjustments.   The Conversion Price, Warrant exercise price and
amount of Conversion Shares issuable upon conversion of the Notes and Warrant
Shares issuable upon exercise of the Warrants shall be equitably adjusted and as
otherwise described in this Agreement, the Notes and Warrants.
 
7.7.        Redemption.  The Note shall not be redeemable or callable by the
Company, except as described in the Note.
 
8.           Legal Fees and Commitment Fees.  The Company shall pay to Anslow &
Jaclin, LLP a fee of $7,500 (the “Subscriber’s Legal Fees) out of the proceeds
from the initial closing as reimbursement for services rendered to the
Subscribers in connection with this Agreement and the purchase and sale of the
Offering.
 
The Company shall also be responsible for a commitment fee payable to the
Investor (the “Commitment Fee”).  The Commitment Fee shall be $20,000, which
shall be paid from escrow upon the initial closing.
 
9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscribers.
 
12

--------------------------------------------------------------------------------


 
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon the Company’s
Common Stock is quoted or listed and upon which such Conversion Shares and
Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. The Company will provide
Subscribers with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the Closing Date, (ii) until all
the Conversion Shares and Warrant Shares have been resold or transferred by the
Subscriber pursuant to a registration statement or pursuant to Rule
144(b)(1)(i), or (iii) the Note and Warrants are no longer outstanding (the date
of such latest occurrence being the “End Date”), the Company will (A) cause its
Common Stock to continue to be registered under Section 12(b) or 12(g) of the
1934 Act, (B) comply in all respects with its reporting and filing obligations
under the 1934 Act, (C) voluntarily comply with all reporting requirements that
are applicable to an issuer with a class of shares registered pursuant to
Section 12(g) of the 1934 Act, if the Company is not subject to such reporting
requirements, and (D) comply with all requirements related to any registration
statement filed pursuant to this Agreement.  The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to each Subscriber promptly after
such filing.
 
(e)           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for expenses of the Offering and for general working capital,
only.  The Purchase Price may not and will not be used for accrued and unpaid
officer and director salaries, payment of financing related debt, redemption of
outstanding notes or equity instruments of the Company nor non-trade obligations
outstanding on the Closing Date, provided however, the Company shall be allowed
to pay up to $40,000 of any indebtedness incurred between October 15, 2009 and
November 30, 2009.
 
 
13

--------------------------------------------------------------------------------


 
(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 100% of the amount of Common Stock
necessary to allow Subscribers to be able to convert the entire Note.  The
Company undertakes to reserve on behalf of Subscribers from its authorized but
unissued Common Stock, a number of shares of Common Stock equal to 100% of the
amount of Warrant Shares issuable upon exercise of the Warrants (“Required
Reservation”).   Failure to have sufficient shares reserved pursuant to this
Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the Note.  If at
any time Notes and Warrants are outstanding the Company has insufficient Common
Stock reserved on behalf of the Subscribers in an amount less than 100% of the
amount necessary for full conversion of the outstanding Note principal and
interest at the conversion price that would be in effect on every such date and
100% of the Warrant Shares (“Minimum Required Reservation”), the Company will
promptly reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen days after the
first day the Company has less than the Minimum Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than three days
after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Subscribers.
 
(g)          Taxes.  From the date of this Agreement and until the End Date, the
Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(h)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.
 
(i)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(j)            Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(k)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(k) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries.
 
(l)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
14

--------------------------------------------------------------------------------


 
 
(m)          Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and the registration statement or statements regarding the
Subscriber’s Securities or in correspondence with the SEC regarding same, it
will not disclose publicly or privately the identity of the Subscriber unless
expressly agreed to in writing by a Subscriber or only to the extent required by
law.  In any event and subject to the foregoing, the Company undertakes to file
a Form 8-K describing the Offering not later than the fourth (4th) business day
after the Closing Date.  Prior to the Closing Date, such Form 8-K will be
provided to Subscribers for their review and approval.  In the Form 8-K, the
Company will specifically disclose the nature of the Offering and amount of
Common Stock outstanding immediately after the Closing, not including any
Conversions.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while a Note, Conversion Shares or Warrants are held by Subscribers, unless the 
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that such Subscriber elects not to receive
such information.   In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
            (n)         Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(m) above, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have agreed in writing to accept such
information.  The Company understands and confirms that each Subscriber shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.


(o)           Negative Covenants.   So long as a Note is outstanding, without
the consent of the Subscribers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired, unless such Lien is junior in
ranking to the outstanding Notes, and except for:  (A)  the Excepted Issuances
(as defined in Section 11.3 hereof), and (B) (a) Liens imposed by law for taxes
that are not yet due or are being contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles; (b) carriers’, warehousemen’s, mechanics’, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (c)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property; and (g) the Senior Debt  (each of (a) through (g), a “Permitted
Lien”).
 
 
15

--------------------------------------------------------------------------------



 
                                            (ii)           amend its articles of
incorporation or bylaws so as to materially and adversely affect any rights of
the Subscriber (an increase in the amount of authorized shares and an increase
in the number of directors will not be deemed adverse to the rights of the
Subscribers);


(iii)          repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock or other equity securities other than to the extent
permitted or required under the Transaction Documents.


(iv)          engage in any transactions with any officer, director, employee or
any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than (i) for payment of salary, or fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company, and (iii) for other employee benefits, including Excepted Issuances; or


(v)           prepay or redeem any financing related debt or past due
obligations or securities outstanding as of the Closing Date, or past due
obligations (except with respect to vendor obligations, any such obligations
which in management’s good faith, reasonable judgment must be repaid to avoid
disruption of the Company’s businesses.
 
The Company agrees to provide Subscribers not less than ten (10) days notice
prior to becoming obligated to or effectuating a Permitted Lien or Excepted
Issuance, provided, however that failure to give notice shall not be deemed an
Event of Default or breach of a covenant.
 
(p)           Notices.  For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
(q)           Security Agreement.  The Company shall execute a Security
Agreement with the Subscribers granting the Subscriber’s a blanket security
interest in and against all of the assets of the Company (the “Security
Agreement”) in the form annexed hereto as Exhibit E.
 
10.           Covenants of the Company Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.
 
 
16

--------------------------------------------------------------------------------


 
(b)           In no event shall the liability of the Company or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by the Company or successor upon the sale of
Securities.


11.           Additional Post-Closing Obligations.
 
11.1.        Piggy-Back Registrations.   If at any time the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities, but excluding Forms S-4 or S-8 and
similar forms which do not permit such registration, then the Company shall
include in such registration statement all or any part of the Conversion Shares
and Warrant Shares such Subscribers still own, subject to customary underwriter
cutbacks applicable to all holders of registration rights and any cutbacks
in  accordance with guidance provided by the Securities and Exchange Commission
(including, but not limited to, Rule 415).  The obligations of the Company under
this Section may be waived by any holder of any of the Securities entitled to
registration rights under this Section 11.1. The holders whose Conversion Shares
and Warrant Shares are included or required to be included in such registration
statement are granted the same rights, benefits, liquidated or other damages and
indemnification granted to other holders of securities included in such
registration statement.  Notwithstanding anything to the contrary herein, the
registration rights granted hereunder to the holders of Securities shall not be
applicable for such times as such Conversion Shares and Warrant Shares may be
sold by the holder thereof without restriction pursuant to Section 144(b)(1) of
the 1933 Act.  In no event shall the liability of any holder of Securities or
permitted successor in connection with any Conversion Shares and Warrant Shares
included in any such registration statement be greater in amount than the dollar
amount of the net proceeds actually received by such Subscriber upon the sale of
the Conversion Shares and Warrant Shares sold pursuant to such registration or
such lesser amount applicable to other holders of Securities included in such
registration statement. All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
registrable securities are called “Selling Expenses.”  The Company will pay all
Registration Expenses in connection with the registration statement under
Section 11.  Selling Expenses in connection with each registration statement
under Section 11 shall be borne by the holder and will be apportioned among such
holders in proportion to the number of Conversion Shares included therein for a
holder relative to all the Securities included therein for all selling holders,
or as all holders may agree.
 
11.2.        Delivery of Unlegended Shares.
 
(a)           Within seven (7) business days (such seventh business day being
the “Unlegended Shares Delivery Date”) after the business day on which the
Company has received (i) a notice that Conversion Shares, or any other Common
Stock held by Subscriber has been sold pursuant to a registration statement or
Rule 144 under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
 
17

--------------------------------------------------------------------------------


 
(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscriber, and, if the Company is DTC and/or
DWAC eligible, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system, if such transfer agent participates in such DWAC
system.  Such delivery must be made on or before the Unlegended Shares Delivery
Date.


(c)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 11 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.2 for an aggregate of thirty
days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Conversion Shares subject to such default at a price per share equal to the
greater of (i) 120%, or (ii) a fraction in which the numerator is the highest
closing price of the Common Stock during the aforedescribed thirty day period
and the denominator of which is the lowest conversion price during such thirty
day period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.


(d)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11.2 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.2, the Company may refuse to deliver
Unlegended Shares based on a claim that such Subscriber or anyone associated or
affiliated with such Subscriber has been engaged in any violation of law or a
violation of this Agreement..
 
11.3.        Most Favored Nations.   If at any time during the term of the Note
the Company consummates a New Transaction, then the Company shall offer to each
Subscriber the option to exchange the Note issued pursuant to this Offering for
the securities issued in the New Transaction in the amount of the Principal
Amount of the Note at the time of the closing of the New
Transaction.  Additionally, such Subscriber shall also assume all rights,
privileges and benefits under the New Transaction.
 
For the purposes of the Transaction Documents, a “New Transaction” shall mean
any private equity, equity-linked financing or any other financing transaction
consummated directly or indirectly by the Company after the Closing Date with
parties other than the Subscribers involving issuance of Common Stock or other
securities convertible into or exercisable for Common Stock; provided, however,
that the following share issuances (the “Excepted Issuances”) shall not be
deemed a New Transaction: (i) issuances pursuant to Employee Stock Ownership
Plans; ii) transactions with strategic industry or operating partners of the
Company involving the issuance of Common Stock or securities convertible into
Common Stock, or upon the exercise of warrants related to the deal terms of the
foregoing; (iii) issuance of restricted stock, stock options or warrants to
employees, officers or directors pursuant to compensation arrangements approved
by the Company’s Board of Directors; (iv) issuances as consideration in
transactions for the acquisition of stock or assets of companies; or (v)
conversion or exercise of convertible securities existing on the date hereof.
 
 
18

--------------------------------------------------------------------------------


 
12.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:


If to the Company:


NaturalNano, Inc.
15 Schoen Place
Pittsford, NY 14534
Facsimile: (585) 267-4861
Telephone: (585) 267-4848


If to the Subscribers: The addresses and fax numbers indicated on the signature
pages hereto.
 
With a copy by fax only to (which copy shall not constitute notice):
 
Anslow & Jaclin LLP
Attn: Joseph Lucosky, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Phone: 732-409-1212
Facsimile: (732) 577-1188
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.  The Notes and Warrants may not be sold, pledged, or otherwise
transferred from the original purchaser without the prior written consent of the
Company, which will not be unreasonably withheld.
 
 
19

--------------------------------------------------------------------------------


 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(f)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
(g)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
 
20

--------------------------------------------------------------------------------


 
(h)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(i)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(j)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
(k)           Payment of Senior Debt.  The subscriber acknowledges that payment
in respect of the Note, whether upon redemption, acceleration, maturity, or
otherwise is expressly subordinate to the payment in full of the Senior Debt (as
defined in the Note), and to the extent the Senior Debt is accelerated or any
remedies are exercised with respect to the collateral securing the Note or the
Senior Debt, any such remedies shall provide for the payment in full of the
Senior Debt prior to payment of any obligation in respect of the Note or the
other Transaction Documents.
 


 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 
21

--------------------------------------------------------------------------------


 
 
[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


 
NATURALNANO, INC.
a Nevada corporation




By:_________________________________
Name: Jim Wemett
Title: Chief Executive Officer


Dated: November 30, 2009






SUBSCRIBER
PURCHASE PRICE
NOTE PRINCIPAL
WARRANTS
 
 
 
 
 
___________________________________
By:
 
     



 
 
 
22

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS AND SCHEDULES
 


 
Exhibit A
Form of Note
   
Exhibit B
Form of Warrant
   
Exhibit C
Escrow Agreement
   
Exhibit D
Form of Security Agreement
   
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Additional Issuances / Capitalization
   
Schedule 9(k)
Intellectual Property

 
 


23

--------------------------------------------------------------------------------






 
SCHEDULE 5(a)


None.














24

--------------------------------------------------------------------------------




 


SCHEDULE 5(d)


As of November 30, 2009, the number of shares of the Company’s outstanding
common stock is 73,682,045.


 
 
 

 




25

--------------------------------------------------------------------------------








 


SCHEDULE 9(k)


None.
 
 
 
 
 
 
 
 26

--------------------------------------------------------------------------------

 
 